Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Status of Claims
	Claims 1-20 are currently pending.  Claims 1, 3-4, 10-12, 14-15 and 18 are currently amended.
	All references relied upon and not cited in the current Form 892 may be found in previous IDS’s or 892’s.
Response to Amendments
	Amendment to paragraph [0035] of the specification overcomes the objection to the specification made in the Final Rejection dated 6/24/2021.
	Amendment to claim 18 overcomes the objection to the drawing objection made in the Final Rejection dated 6/24/2021.
Response to Arguments
	Applicant’s arguments filed 10/25/2021 have been fully considered but they are not persuasive. Regarding amended independent claims 1 and 11 Applicant argues that Seelert .
	Examiner respectfully disagrees.  Seelert discloses the claimed element of “wherein when the handle is lockingly engaged with the linkage, the handle is fixed in position relative to the linkage.”  Seelert discloses the handle is lockingly engaged with the linkage (Figs. 1-3; arcuately formed portion 45 of the latch-operating member 44 [handle 44] is shown having one end provided with a reduced threaded terminal 46 received in a threaded socket pocket provided in an end piece 47 which is pivoted to the part 7 of side bar 6, col. 5, lines 29-46; dictionary.com defines “lock” as a contrivance for fastening or securing something it follows that the handle 44 is lockingly engageable with the linkage at side bar 5 of the linkage with the threaded screw 9 provided which secures the handle to the linkage).  Seelert also discloses the handle is in fixed position relative to the linkage when the handle is lockingly engaged with the linkage (as seen in Fig. 2, for example, the handle is lockingly engaged with the linkage and is fixed in position [dictionary.com defines fixed as stationary; the handle is stationary] relative to the linkage at side bar 5 of the linkage 5, 6, 9, 17, 18, 49 in situations where the handle is not being pivoted and is stationary, as seen in Fig. 2 for example where the handle is stationary and is thus stationary [fixed] relative to the linkage).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seelert (US 2558986).
	Regarding claim 1, Seelert teaches a knee brace (Figures 1-3; Col. 3, lines 33-37), comprising a body (upper section 2 and lower section 3) having at least two supports (a first support - semi-cylindrical member 12; a second support - strap 31; a third support -  strap 53; and a fourth support – connecting member 29), each of the supports configured to circumferentially extend around a leg of a subject (first support – semi-cylindrical member 12, Figures 1 and 3; Col. 3, lines 55-66; second support – strap 31; Col. 4, lines 57-64; Figures 1-3; third support – strap 53; Figures 1-3; Col. 5, line 75 – Col. 6, line 5; and fourth support – connecting member 29; Figures 1-3, Col. 4, lines 49-56 ); a linkage 5, 6, 9, 17, 18, 49 (see annotated Fig. 2 below for linkage on both sides of the brace; linkage including side bar 5 and side bar 6 each having upper and lower parts 7 and 8, screw 9, connecting rod 49, side bar 17 and 18 having upper and lower parts 24 and 25) 

    PNG
    media_image1.png
    788
    273
    media_image1.png
    Greyscale



longitudinally connecting the at least two supports (side bar 5 integral with semi-cylindrical member 12 connects to side bar 18 which is connected to strap 31 and integral with connecting member 29 and strap 53 has a loop through which rod 49 is inserted (Figure 2), rod 49 being connected to side bar 5 and latch operating member 44, semi-cylindrical member 12, strap 31, connecting member 29 and strap 53 being connected along the length of side bar 5, side bar 18, and rod 49, Figures 1-3; Col. 3 lines, 42-48; Col. 4, lines 3-13; Col. 5, lines 36-41; Col. 5, lines 47-50); and a rigid handle (latch operating member 44 including arcuately formed portion 45 and end piece 47; dictionary.com definition of rigid is stiff; latch operating member 44 [handle] is stiff as evidenced by its having threaded sockets, col. 5, lines 29-46) lockingly engageable with the linkage (Figures 1-3; arcuately formed portion 45 of the of the latch-operating member 44 [handle 44] is shown having one end portion provided with a reduced threaded terminal 46 received in a threaded socket provided in an end piece 47 which is pivoted to the part 7 of the side bar 6, Col. 5, lines 29-46; dictionary.com defines “lock” as a contrivance for fastening or securing something it follows that the handle 44 is lockingly engageable with the linkage at side bar 5 of the linkage with the threaded socket and screw 9 provided [see annotated Fig. 4 below] which secures the handle to the linkage),


    PNG
    media_image2.png
    324
    383
    media_image2.png
    Greyscale



wherein when the handle is lockingly engaged with the linkage, the handle is fixed in position relative to the linkage (the handle is lockingly engaged with the linkage at side bar 5 of the linkage as seen in annotated Fig. 4 above and is fixed in position [dictionary.com defines fixed as stationary; the handle is stationary] relative to the linkage in situations where the handle is not being pivoted, as seen in Fig. 2 for example where the handle is stationary and is thus stationary [fixed] relative to the linkage).
	Regarding claim 2, Seelert teaches a third support (strap 53; Figures 1-3) configured to circumferentially extend around a leg of the subject (Figures 1-3; Col. 5, line 75 – Col. 6, line 5); and a hinge (joint 4 and pivot pin 19; Figures 2 and 6; Col. 3, lines 33-41; Col. 4, lines 7-13) connecting the third support to one of the at least two supports around the leg of the subject (hinge 4 connects side bar 5 and side bar 18 and as semi-cylindrical member 12 is integral with 
Regarding claim 3, Seelert teaches	 the handle (latch operating member 44 including arcuately formed portion 45 and end piece 47) comprises an engagement portion including an aperture (aperture beneath screw in end piece 47; Figures 1, 3-4), the aperture configured to slideably receive the linkage through the aperture (the aperture of the end piece 47 of latch operating member slideably receives one of screws 9 of side bar 5 [linkage] through the aperture when pivoting about the screw; Figures 2-4; Col. 5, lines 36-46).
Regarding claim 4, Seelert teaches	 the handle (latch operating member 44 including arcuately formed portion 45 and end piece 47) comprises an engagement portion including an aperture (aperture beneath screw in end piece 47; Figures 1, 3-4), the aperture configured to slideably receive the linkage through the aperture (the aperture of the end piece 47 of latch operating member slideably receive one of screws 9 of side bar 5 [linkage] through the aperture when pivoting about the screw; Figures 2-4; Col. 5, lines 36-46).  
Regarding claim 5, Seelert teaches the linkage (side bar 5 or 6 having upper and lower parts 7 and 8, screw 9, connecting rod 49, side bar 17 or 18 having upper and lower parts 24 and 25) is adjustable in length between the at least two supports (Figures 1-3; Col. 3, lines 42-54).
Regarding claim 6, Seelert teaches the at least two supports comprise a first superior support (semi-cylindrical member 12, Figures 1 and 3) extending from the linkage (semi-cylindrical member 12 extends upwardly from upper part 7 toward the upper leg; see annotated Fig. 2 below; Figures 1-3; Col. 3, lines 55-66) 


    PNG
    media_image3.png
    791
    254
    media_image3.png
    Greyscale


and a first inferior support (strap 31, Figures 1-3) extending from the linkage in a direction generally opposite of the first superior support (see annotated Fig. 2 above; strap 31 extends from side bar 18 in a direction towards the foot generally opposite of the semi-cylindrical member 12). 
Regarding claim 7, Seelert teaches the at least two supports comprise a superior support (semi-cylindrical member 12, Figures 1 and 3) extending from the including linkage 5, 6, 9, 17, 18, 49 (see annotated Fig. 2 above), an inferior support (strap 31, Figures 1-3) extending from the linkage in a direction opposite of the superior support (see annotated Fig. 2 below), and a center support (strap 53, Figures 1-3; Col. 5, line 75 – Col. 6, line 5) disposed between the superior support and the inferior support.
Regarding claim 8, Seelert, teaches the linkage 5, 6, 9, 17, 18, 49 comprises an internal aperture (threaded aperture 11 at linkage side bar 6; Col. 3, lines 42-48; Figures 1 and 3; also see annotated Fig. 4 above), and wherein the handle (latch operating member 44 including arcuately formed portion 45 and end piece 47) comprises a boss (one of screws 9; Figures 1, 3 and 4) configured to be cooperatively received by the internal aperture (Figures 1, 3 and 4).
Regarding claim 9, Seelert teaches a lock (one of screws 9 at linkage side bar 5 which may be tightened or loosened; Figures 1, 3 and 4; see annotated Fig. 4 above) for releasably securing the handle with the linkage in a secured position (Figures 1, 3 and 4).
	Regarding claim 10, Seelert teaches the linkage (5, 6, 9, 17, 18, 49) has a linkage profile (Figures 1-4; side bar 5 or 6 having upper and lower parts 7 and 8, connecting rod 49, side bar 17 or 18 having upper and lower parts 24 and 25 all inherently have a profile), and the handle 
Regarding claim 11, Seelert teaches a knee brace (Figures 1-3; Col. 3, lines 33-37), comprising a body (upper section 2 and lower section 3) having at least two supports (a first support – semi-cylindrical member 12; a second support – strap 31; a third support – strap 53; and a fourth support – connecting member 29), each of the supports configured to circumferentially extend around a leg of a subject (first support – semi-cylindrical member 12, Figures 1 and 3; Col. 3, lines 55-66; second support – strap 31, Col. 4, lines 57-64; Figures 1-3; third support – strap 53; Figures 1-3; Col.5, line 75 - Col. 6, line 5; and fourth support – connecting member 29; Figures 1-3, Col. 4, lines 49-56);  14Attorney Docket No. 214197-301003Customer No. 129891a linkage 5, 6, 9, 17, 18, 49 (see annotated Fig. 2 above for linkage on both sides of the brace; linkage including side bar 5 and side bar 6 each having upper and lower parts 7 and 8, screw 9, connecting rod 49, side bar 17 and 18 having upper and lower parts 24 and 25) longitudinally, securely, and removably connecting the at least two supports (side bar 5 integral with semi-cylindrical member 12 connects to side bar 18 which is connected to strap 31 and integral with connecting member 29 and strap 53 has a loop through which rod 49 is inserted (Figure 2), rod 49 being connected to side bar 5 and latch operating member 44, semi-cylindrical member 12, strap 31, connecting member 29 and strap 53 being connected along the length of side bar 5,  where side bar 5, side bar 18 and rod 49 can be disconnected at the various connections from each other and the 
	  Regarding claim 12, Seelert teaches the linkage (5, 6, 9, 17, 18, 49) has a linkage profile (Figures 1-4; side bar 5 or 6 having upper and lower parts 7 and 8, screw 9, connecting rod 49, side bar 17 or 18 having upper and lower parts 24 and 25 all inherently have a profile), and the 
Regarding claim 13, Seelert teaches a third support (strap 53; Figures 1-3) configured to circumferentially extend around a leg of the subject (Figures 1-3; Col. 5, line 75 – Col. 6, line 5); and a hinge (joint 4 and pivot pin 19; Col. 3, lines 33-41; Col. 4, lines 7-13; Figures 2 and 6) connecting the third support to one of the at least two supports around the leg of the subject (hinge 4 connects side bar 5 and side bar 18 and as semi-cylindrical member 12 is integral with side bar 5 and strap 31 is connected to side bar 18, the hinge thereby connects the semi-cylindrical member 12 with strap 31; Figures 1 and 6).
Regarding claim 14, Seelert teaches the handle (latch operating member 44 including arcuately formed portion 45 and end piece 47) comprises an engagement portion including an aperture (aperture beneath screw in end piece 47; Figures 1, 3-4), the aperture configured to slideably receive the linkage through the aperture (the aperture of the end piece 47 of latch operating member slideably receives one of screws 9 of side bar 5 through the aperture when pivoting about the screw; Figures 2-4; Col. 5, lines 36-46).
Regarding claim 15, Seelert teaches the handle (latch operating member 44 including arcuately formed portion 45 and end piece 47) comprises an engagement portion including an aperture (aperture beneath screw in end piece 47; Figures 1, 3-4), the aperture configured to slideably receive the linkage through the aperture (the aperture of the end piece 47 of latch 
Regarding claim 16, Seelert teaches the linkage (side bar 5 or 6 having upper and lower parts 7 and 8, screw 9, connecting rod 49, side bar 17 or 18 having upper and lower parts 24 and 25) is adjustable in length between the at least two supports (Figures 1-3; Col. 3, lines 42-54).
Regarding claim 17, Seelert teaches the at least two supports comprise a first superior support (semi-cylindrical member 12; Figures 1-3) extending from the linkage (see annotated Fig. 2 above; semi-cylindrical member 12 extends upwardly from upper part 7 toward the upper leg; Figures 1-3; Col. 3, lines 55-66), and a first inferior support (see annotated Fig. 2 above; strap 31, Figures 1-3); extending from the linkage in a direction generally opposite of the first superior support (strap 31 extends from side bar 18 in a direction towards the foot generally opposite of the semi-cylindrical member 12).
Regarding claim 18, Seelert teaches wherein the at least two supports comprise a superior support 12 extending from the linkage (semi-cylindrical member 12, Figures 1 and 3; semi-cylindrical member 12 extends upwardly from upper part 7 toward the upper leg; Figures 1-3; Col. 3, lines 55-66), an inferior support 31 extending from the linkage in a direction opposite of the superior support (strap 31, Figures 1-3; strap 31 extends from side bar 18  in a direction towards the foot generally opposite of the semi-cylindrical member 12 [superior support]), and a center support 53 (strap 53; Figures 1-3; Col. 5, line 75 – Col. 6, line 5) disposed between the superior support and the inferior support (Figs. 1-3).

Regarding claim 20, Seelert teaches a lock (one of screws 9 at linkage side bar 5 which may be tightened or loosened; Figures 1, 3 and 4; annotated Fig. 4) for releasably securing the handle with the linkage in a secured position (Figures 1, 3 and 4).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knecht (US 2014/0364782) teaches a knee brace 1 comprising a body having at least two supports 3, 7 each of the supports 3, 7 configured to circumferentially extend around the leg of a subject (Fig. 1); a linkage 5, 9 longitudinally connecting the at least two supports; and a rigid handle 16, 36 lockingly engageable with the linkage ([0031]) wherein when the handle is lockingly engaged with the linkage, the handle is in fixed position relative to the linkage (Fig. 4).
McBride (US 11,077,300) teaches a knee brace having a body (Fig. 14) having at least two supports 1142, 1144 (straps 1142, 1144, [0121]) a linkage 1100 (frame assembly)  longitudinally connecting the two supports and a rigid handle 1150 engageable with the linkage, wherein when the handle is engaged with the linkage, the handle is fixed in position relative to the linkage ([0121]).

Singer (US 5133341) teaches a knee brace (Fig. 1) having a body having at least two supports 49, a linkage 67, 39 (Fig. 4) connecting the at least two supports and a rigid handle 25 engageable with the linkage.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/G.M./Examiner, Art Unit 3786          

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786